Title: From George Washington to William Van Deursen, Sr., 1 September 1782
From: Washington, George
To: Van Deursen, William, Sr.


                        sir
                            Head Quarters Verplanks. 1st Septemr 1782
                        
                        I have the pleasure to acknowlege your Favor of the 23d of May last, which came to my Hand not long since, with the Book, which you was so good as to take the Charge of from John Hanson Segt. in St. Croix.I am much obliged by the Care you have taken in the Conveyance of this present to me—and for the Information you are so kind as to give me of that Gentlemans Health. I am sir Your most Obedt Servt.
                        
                            
                        
                    